         Case 1:16-cv-00236-RJL Document 158 Filed 01/24/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LEAGUE OF WOMEN VOTERS OF THE
UNITED STATES, et. al.,
                                                       Civil Action No. 1:16-236 (RJL)
                      Plaintiffs,

v.

Brian D. NEWBY, et. al.,

                      Defendants.


           NOTICE OF WITHDRAWAL OF COUNSEL JONATHAN BRATER


       Pursuant to Rule 83.6(b) of the Rules of the United States Court for the District of

Columbia, notice is hereby given that Jonathan Brater withdraws as counsel for Plaintiff League

of Women Voters in this matter. Copies of all future papers and pleadings shall continue to be

served upon the undersigned remaining attorneys of record for Plaintiff League of Women Voters.

Pursuant to Rule 83.2(c)(1) of the Rules of this Court, any papers filed by the remaining attorneys

of record for Plaintiff League of Women Voters will continue to be signed by an attorney joined

of record who is a member of the Bar of this Court.


Dated: January 24, 2019
Respectfully submitted,




                                                    /s/ Jonathan Brater

                                                      Wendy R. Weiser*
                                                      Jonathan Brater*
                                                      BRENNAN CENTER FOR JUSTICE
                                                      AT NYU SCHOOL OF LAW
                                                      120 Broadway, Suite 1750
                                                      New York, NY 10271

                                                1
Case 1:16-cv-00236-RJL Document 158 Filed 01/24/19 Page 2 of 3




                                  wendy.weiser@nyu.edu
                                  *Admitted Pro Hac Vice

                                  Counsel for Plaintiffs League of Women
                                  Voters




                              2
         Case 1:16-cv-00236-RJL Document 158 Filed 01/24/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby verify that on this 24th day of January, 2019, a copy of the foregoing was filed
electronically with the Clerk of this Court. Service of this filing will be made on all ECF-
registered counsel by operation of the Court’s filing system. Parties may access this filing
through the Court’s system.




                                                     /s/ Jonathan Brater

                                                     Jonathan Brater
                                                     BRENNAN CENTER FOR JUSTICE
                                                     AT NYU SCHOOL OF LAW
                                                     120 Broadway, Suite 1750
                                                     New York, NY 10271
                                                     (646) 292-8310
                                                     jonathan.brater@nyu.edu
